Mr. Chief Justice Hernández
delivered the opinion of the court.
By a public fleed executed on March 20, 1912, for the partition of the property of José Monserrate Déliz, who died on September 27, 1905, his widow, Ana Petronila Mén-dez Yaz, who waived all rights to her half of the community property as well as her usufructuary rights'in said property, stated as representative of 10 minor children who were horn of her marriage with the deceased, of whom they were the sole heirs, that on July 15, 1905, her husband with her consent had sold to Bonifacio Avilés Pérez, as witnessed by a private document which was copied literally in said deed, a country property of 14.50 merdas situated in the ward of Capá of the municipal district of Moca, for $240, which sum was acknowledged to have been received by the vendor, the latter binding himself to execute a public deed of sale in favor of Avilés Pérez, wherefore, acting as such representative and in compliance with said obligation, she executed 'the *346promised deed in favor of Avilés Pérez in order tliat tlie latter might he able to record his title of ownership in the registry of property.
The aforesaid deed of partition of the property having-been presented in the Registry of Property of Aguadilla for the purpose of recording the sale made to Avilés Pérez, the registrar refused its admission to record for the reasons which appear in the following decision:
“The registration of the foregoing document is denied because the act or contract therein recited does not constitute the payment of a debt against the hereditary estate but a ratification of a sale made in a private document, without previously obtaining the authorization of the district court of this city in accordance with section 80 of the Law of Special Legal' Proceedings, approved March 9, 1905, as amended by an Act of March 9, 1911; and a cautionary notice is entered according to law after examining the accompanying documents, only with regard to the property situated in the municipality of Moca, which was the only property whose registration was requested in favor of Bonifacio Aviles Pérez, on folio 196 of volume 13 of Moca, property No. 629, duplicate, annotation letter B. Aguadilla, March 15, 1913. The Registrar, Rafael Tirado Yerrier.”
From tlie aforesaid decision of tlie registrar- an appeal was taken to this court by Bonifacio Avilés Pérez, wbo alleged in support thereof that the statutes cited by tlie registrar are not applicable to this case, inasmuch as the question involved is not one of making a sale but of the execution of a title to a sale already made, and there is no need of selling at auction a property which had been sold already to Avilés Pérez by a private document.
It is provided by article 229 of the Civil Code as amended by Act No. 33, approved March 9, 1911, that the exercise of the patria potestas does not authorize the father or mother to alienate or encumber any kind of real property or any personal property whose value exceeds $500 belonging to the child and under the administration of its parents, without the previous authorization of the district court of the district *347wherein the property is situated after showing the necessity or utility of the alienation or encumbrance in conformity with the provisions of sections 80, 81, and 82 of an Act relative to Special Legal Proceedings, approved March 9, 1905, which sections have been worded and reenacted in the manner provided for by the Act of March 9, 1911, previously cited.
Said sections prescribe the requirements to be complied with in all cases where, according to the Civil Code, the parents or the tutors of a minor or .incapacitated person shall be in need of judicial authorization to do anything relative to the safe-keeping of said minor or incapacitated person or of his property. "We understand that the requirements of the law for the sale of real property do not govern a case of this nature where the object sought is only to convert a private document witnessing the sale of property belonging to the minor children of José Monserrate Déliz into a public deed, for the cogent reason that there is no way of selling a property already sold. But this does not exempt the representative of the minors from the duty of requesting authority from the proper district court to execute the public deed.
The private document which was executed by José Mon-serrate Déliz with the consent of his wife in favor of Boni-facio Avilés Pérez created a legal contract between the contracting parties which now affects the heirs of the vendor; but as the matter in question involves the sale of real property, it cannot produce any legal effect as regards third persons until the contract is recorded in the registry of property, for which purpose it is absolutely necessary that it be set out in a public deed.
As regards third persons, the property in question belongs now to the Succession of José Monserrate Déliz composed of his minor children.
There was a real contract of bargain and sale between José Monserrate Déliz and Bonifacio Avilés Pérez, but said contract, whose object was the transfer of a dominion title to real property, must be shown in a public deed in accord-*348anee with the provisions of section 1247 of the aforesaid code; and in order to comply with said requirements the necessary judicial authorization should be secured for the protection and benefit of the rights of the Déliz minors. See the case between the same parties, 17 P. R. R., 925.
For the reasons aforesaid the decision of the Begistrar of Aguadilla should be affirmed.

Affirmed.

Justices MacLeary, Wolf, del Toro and Aldrey concurred.